Citation Nr: 1623511	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  15-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A.   § 1151 for an additional cervical disability.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Esq.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to September 1968.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran through his representative submitted an April 2016 letter, wherein a local hearing with a Decision Review Officer (DRO) was requested to be conducted at the Regional Office prior to the Board making a determination on the merits.  

Since failure to afford the Veteran the requested hearing would constitute a denial of due process, the Board is remanding this appeal back to the RO for a DRO hearing, prior to any appellate review.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be appropriately contacted in order to schedule him for a hearing to be held at the RO before a DRO at the next available opportunity.  

Notification of the hearing must be mailed to the Veteran at his current address, and a record of this should be place in the claims folder.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




